DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on October 24, 2019, claims benefit to a U.S. provisional application, filed on October 30, 2018.
Restriction
Restriction to one of the following claimed inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 29, classified in H04L 1/189, directed to transmitting or receiving a transmission of a first data packet via the first subchannel of the carrier and a duplicate of the transmission associated with the second logical channel via the second subchannel of the carrier based at least in part on the mapping.
II. Claims 9-28 and 30, classified in H04W 72/14, directed to transmitting or receiving the transmission via the first subchannel and the second subchannel of the carrier based at least in part on the one or more grants.
Claim groups I and II are considered as independent or distinct from each other because of the following reasons.
Claim groups I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. MPEP 806.05(d). In the instant case, sub-combination II has separate utility such as predictably using resources by transmitting or receiving the transmission via the first subchannel and the second subchannel of the carrier based at least in part on the one or more grants. 

Restriction for examination purposes as indicated is proper because the claim groups listed in this action are independent or distinct for the reasons given above, and there would be a serious search and/or examination burden if restriction were not required for the following reasons. Claim groups I and II would require different search terms in combination with different classifications under the Cooperative Patent Classification (CPC) system, and different search results for each sub-combination would predictably yield different prior art references.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should the applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the non-election invention(s).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476